FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

MARIA DE LOURDES CASTRO DE          
MERCADO,
                                         No. 06-70361
                      Petitioner,
              v.                         Agency No.
                                         A98-006-996
MICHAEL B. MUKASEY, Attorney
General,
                    Respondent.
                                    

ILDEFONSO MERCADO MORAN,            
                     Petitioner,         No. 06-70366
              v.
                                         Agency No.
                                         A98-006-997
MICHAEL B. MUKASEY, Attorney
General,                                   OPINION
                    Respondent.
                                    
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                 Argued and Submitted
           June 5, 2008—Pasadena, California

                 Filed August 21, 2008

Before: David R. Thompson, Diarmuid F. O’Scannlain, and
           Richard C. Tallman, Circuit Judges.

              Opinion by Judge O’Scannlain



                         11365
11368          CASTRO   DE   MERCADO v. MUKASEY


                         COUNSEL

Joseph Mbacho, El Centro, California, filed briefs on behalf
of the petitioners.

Catherine Carroll, Wilmer Cutler Pickering Hale & Dorr,
Washington, DC, argued the cause for the petitioners as court-
appointed amicus curiae; Jonathan H. Becker, Wilmer Cutler
Pickering Hale & Dorr, Washington, DC, filed briefs as court-
appointed amicus curiae; John A. Rogovin was on the briefs.

Charles Cantor, Attorney, Office of Immigration Litigation,
Civil Division, U.S. Department of Justice, Washington, DC,
argued the cause for the respondent; Luis E. Perea, Attorney,
Office of Immigration Litigation, filed a brief; John C. Cun-
ningham, Senior Litigation Counsel, Office of Immigration
Litigation, and Peter D. Keisler, Assistant Attorney General,
Civil Division, were on the brief.


                             OPINION

O’SCANNLAIN, Circuit Judge:

  We are asked to reexamine whether we have jurisdiction to
review an Immigration Judge’s decision which held that the
removal of two aliens, a husband and wife, would not impose
an “exceptional and extremely unusual hardship” on their
United States-born children and the husband’s elderly parents,
both of whom have legal status to reside in the United States.

                                 I

  Maria de Lourdes Castro de Mercado and Ildefonso Mer-
cado Moran (the “Mercados”) are natives and citizens of
                  CASTRO   DE   MERCADO v. MUKASEY                  11369
Mexico who entered the United States without inspection in
1990 and 1989 respectively. The Mercados are married, have
four minor children, and share their home with Mr. Mercado’s
elderly parents. The Mercados’ children are citizens of the
United States. Mr. Mercado’s parents are lawful permanent
residents; their applications were sponsored by Mr. Mercado’s
brother, a U.S. citizen. The Mercados themselves have never
lawfully been admitted to this country.

   In 2004, the Department of Homeland Security served Mr.
and Mrs. Mercado with Notices to Appear charging them with
removability as aliens present in the United States without
admission or parol under 8 U.S.C. § 1182(a)(6)(A)(i). The
Mercados conceded the charges but applied for cancellation
of removal, arguing that their departure from this country
would impose an “exceptional and extremely unusual hard-
ship” on their children and on Mr. Mercado’s parents. See id.
§ 1229b(b)(1). In 2005, an Immigration Judge (“IJ”) held a
hearing and denied the Mercados’ applications, acknowledg-
ing that their removal would impose a hardship on their rela-
tives, but concluding that such hardship did not rise to such
an extreme level as to warrant relief. The IJ granted their
alternative applications for voluntary departure instead.

   The Board of Immigration Appeals (“BIA”) affirmed the
IJ’s decision without opinion, and the Mercados timely filed
petitions for review, arguing that the IJ’s decision was predi-
cated on a legal error and violated their constitutional rights.1

                                    II

   [1] Before we reach the merits of the Mercados’ claims, we
must determine whether we have jurisdiction. The Immigra-
tion and Naturalization Act (“INA”) authorizes the Attorney
  1
   Where, as here, the BIA summarily affirms the IJ’s ruling without
opinion, we review the IJ’s decision as the final agency determination. See
Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir. 2003).
11370               CASTRO    DE   MERCADO v. MUKASEY
General to cancel the removal of an otherwise-deportable
alien if he or she meets certain requirements. See 8 U.S.C.
§ 1229b(b).2 One such requirement is that the alien demon-
strate that his or her removal “would result in exceptional and
extremely unusual hardship to the alien’s spouse, parent, or
child, who is a citizen of the United States or an alien lawfully
admitted for permanent residence.” Id. § 1229b(b)(1)(D)
(emphasis added). The INA also contains a jurisdiction-
stripping provision, id. § 1252(a)(2)(B)(i) (“Subsection B(i)”),
which deprives us of jurisdiction to review “any judgment
regarding the granting of relief under section . . . 240A [can-
cellation of removal].” Id. We have interpreted this jurisdic-
tional bar to encompass “all discretionary decisions involved
in the cancellation of removal context, including the ultimate
discretionary decision to deny relief.” Romero-Torres v. Ash-
croft, 327 F.3d 887, 890 (9th Cir. 2003). The question
whether an alien’s relatives are likely to suffer an exceptional
and extremely unusual hardship upon the alien’s removal is a
discretionary decision because it is “ ‘a subjective question’
that depends on the value judgment ‘of the person or entity
examining the issue’,” not a legal determination. Id. at 891
(quoting Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir. 1997));
  2
   Specifically, the Act provides that an alien is eligible for cancellation
of removal if he or she
      (A) has been physically present in the United States for a contin-
      uous period of not less than 10 years immediately preceding the
      date of such application;
      (B) has been a person of good moral character during such
      period;
      (C) has not been convicted of an offense under section
      1182(a)(2), 1227(a)(2), or 1227(a)(3) of this title, subject to para-
      graph (5); and
      (D) establishes that removal would result in exceptional and
      extremely unusual hardship to the alien’s spouse, parent, or child,
      who is a citizen of the United States or an alien lawfully admitted
      for permanent residence.
8 U.S.C. § 1229b(b)(1).
                   CASTRO   DE   MERCADO v. MUKASEY                  11371
see also Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th
Cir. 2005) (“[W]hether an alien demonstrated ‘exceptional
and extremely unusual hardship under 8 U.S.C.
§ 1229b(b)(1)(D) [i]s a discretionary determination and [i]s
therefore unreviewable under [Subsection B(i)].”).

   [2] Nevertheless, Subsection B(i) does not deprive us of
jurisdiction over questions pertaining to a petitioner’s statu-
tory eligibility for cancellation of removal, such as whether
certain relatives qualify for consideration in the IJ’s hardship
analysis, because such questions are “purely legal and hence
non-discretionary.” Montero-Martinez v. Ashcroft, 277 F.3d
1137, 1144-45 (9th Cir. 2002); see id. (holding that we have
jurisdiction to review an IJ’s conclusion as to whether an
alien’s adult child is a qualifying relative); Molina-Estrada v.
INS, 293 F.3d 1089, 1093-94 (9th Cir. 2002) (holding that we
have jurisdiction to consider whether an alien’s parent is a
lawful permanent resident). In addition, the Real ID Act of
2005, Pub.L. No. 109-13, div. B, 119 Stat. 231, vests us with
jurisdiction to review “constitutional claims or questions of
law raised upon a petition for review.” 8 U.S.C.
§ 1252(a)(2)(D) (“Subsection D”). Still, we have held that
Subsection D “did not alter our jurisdiction” over the agen-
cy’s denial of an application for cancellation of removal.
Martinez-Rosas, 424 F.3d at 929. We continue to “lack juris-
diction to review the IJ’s subjective, discretionary determina-
tion that [a petitioner] did not demonstrate ‘exceptional and
extremely unusual hardship.’ ” Id. at 930.3
  3
   After Martinez-Rosas, we decided Ramadan v. Gonzales, 479 F.3d 646
(9th Cir. 2007) (per curiam), reh’g denied, 504 F.3d 973. There, we held
that the “questions of law” over which the Real ID Act vests this court
with jurisdiction include “questions involving the application of statutes or
regulations to undisputed facts,” otherwise known as “mixed questions of
fact and law.” Id. at 650. Nevertheless, Ramadan emphasized that it did
not infringe upon the rule that discretionary determinations are beyond our
review. Id. at 654.
11372             CASTRO    DE   MERCADO v. MUKASEY
                                    III

   Against this backdrop, the Mercados assert three challenges
to the IJ’s assessment of the hardships in their case, arguing
that Subsection D provides us with jurisdiction to review all
three.4

                                    A

  First, the Mercados contend that the IJ underestimated the
hardships in this case because it misconstrued Mr. Mercado’s
brother’s statutory obligation to provide financial support to
Mr. Mercado’s parents. They suggest that such error creates
a question of law subject to our review under Subsection D.

   Mr. Mercado’s parents gained lawful permanent residency
status as “family-sponsored immigrants” under 8 U.S.C.
§ 1182(a)(4)(C). Their family sponsor was Mr. Mercado’s
brother, who was required to execute an affidavit promising
to maintain his parents “at an annual income that is not less
than 125 percent of the Federal poverty line.” Id.
§ 1183a(a)(1)(A). Such promise is legally enforceable against
Mr. Mercado’s brother by his parents, the federal or any state
government, or any entity that provides public assistance to
his parents. Id. § 1183a(a)(1)(B).

  In evaluating the hardship that would befall Mr. Mercado’s
parents if the Mercados were removed, the IJ considered Mr.
Mercado’s brother’s obligation among other things. In so
  4
    We lack jurisdiction over the Mercados’ claim that the IJ failed to
serve as an impartial adjudicator or to afford them a full and fair hearing
because they failed to assert such claim in their brief to the BIA. See 8
U.S.C. § 1252(d)(1) (stating that a “court may review a final order of
removal only if . . . the alien has exhausted all administrative remedies
available to the alien as of right”); Barron v. Ashcroft, 358 F.3d 674, 678
(9th Cir. 2004) (holding that § 1252(d)(1) requires the alien to exhaust any
claims of “ ‘procedural error’ that an administrative tribunal could reme-
dy” before we may consider such claims upon a petition for review).
               CASTRO   DE   MERCADO v. MUKASEY          11373
doing, the Mercados assert that the IJ incorrectly reasoned
that Mr. Mercado’s brother’s obligation to provide financial
support to his parents would compensate for the emotional,
medical, physical, and financial support the Mercados cur-
rently provide.

   [3] We need not consider whether the IJ actually made such
an error because the question whether and to what extent Mr.
Mercado’s brother is likely to support his parents upon the
Mercados’ removal is not a question of law, but an evidenti-
ary determination outside the scope of our review. Even if the
Mercados could demonstrate that the IJ misunderstood the
support § 1183a requires Mr. Mercado’s brother to provide,
their claim is simply an argument that the IJ underestimated
the hardship their removal would cause. We lack jurisdiction
over such question. See Romero-Torres, 327 F.3d at 887;
Torres-Aguilar v. INS, 246 F.3d 1267, 1270 (9th Cir. 2001).

                                B

   [4] Next, the Mercados argue that the IJ abused his discre-
tion by misapplying the facts of their case to the hardship
standard, thereby violating their right to due process.
Although we have jurisdiction to review due process claims
arising from the agency’s denial of cancellation of removal,
such claims “must allege at least a colorable constitutional
violation.” Martinez-Rosas, 424 F.3d at 930. In Martinez-
Rosas, we rejected the argument that an IJ’s application of the
facts of a petitioner’s case to the hardship standard—in other
words, the IJ’s exercise of discretion—creates a colorable
constitutional claim. Id. As we explained, “[s]uch an assertion
is nothing more than an argument that the IJ abused his dis-
cretion, a matter over which we have no jurisdiction.” Id.
Therefore, the Mercados’ second argument is foreclosed by
our precedent.

                                C

  Finally, the Mercados assert that, if they are removed, they
will take their children with them to Mexico but leave Mr.
11374           CASTRO   DE   MERCADO v. MUKASEY
Mercado’s parents behind. As a consequence, they suggest
that the IJ’s denial of their applications for cancellation of
removal impacts the “unity” of their family, which they con-
tend is a “fundamental right.” Although the Mercados’
acknowledge that their removal violates neither their own due
process rights nor those of their family members, see, e.g.,
Rubio de Cachu v. INS, 568 F.2d 625 (9th Cir. 1977), they
argue that the constitution requires judicial review over any
hardship determination by the agency that impacts the unity
of the family of the petitioner subject to removal. Thus, they
argue that we must consider whether the IJ abused its discre-
tion in evaluating the hardships in this case.

   [5] Setting aside the questions whether “family unity” is a
constitutionally-protected right or whether it is impacted by
the removal of an alien from the United States, accepting the
Mercados’ argument would require us to ignore our prece-
dent. In Martinez-Rosas, we held that Subsection D does not
provide us with jurisdiction to review the agency’s discretion-
ary determination as to whether a petitioner’s immediate fam-
ily members would suffer an “exceptional and extremely
unusual hardship” upon the petitioner’s removal. 424 F.3d at
929-30. Creating an exception to this rule for any case where
the petitioner’s family unity is implicated would swallow the
rule itself. The plain terms of the cancellation of removal stat-
ute require the IJ to consider whether removal would result in
hardship to the petitioner’s closest relatives—his or her
“spouse, parent[s], or child[ren].” 8 U.S.C. § 1229b(b)(1)(D).
Thus, every hardship determination by the agency affects the
members of the petitioner’s family and, hence, the “family
unity” the Mercados ask us to recognize. We have already
held that we lack jurisdiction to review hardship determina-
tions because they are committed to the discretion of the
agency alone. Martinez-Rosas, 424 F.3d at 930. We lack the
authority to reconsider that rule here. See Hart v. Massanari,
266 F.3d 1155, 1171 (9th Cir. 2001) (“[A] later three-judge
panel considering a case that is controlled by the rule
                   CASTRO   DE   MERCADO v. MUKASEY                  11375
announced in an earlier panel’s opinion has no choice but to
apply the earlier-adopted rule . . . .”).5

                                    IV

   [6] Because we lack jurisdiction for the foregoing reasons,
the Mercados’ petitions for review are

   DISMISSED.




   5
     Moreover, the Mercados’ asserted right to family unity is implausible.
True, the Supreme Court has consistently defined “the freedom of per-
sonal choice in matters of marriage and family life [a]s one of the liberties
protected by the Due Process Clause of the Fourteenth Amendment,”
Moore v. City of E. Cleveland, 431 U.S. 494, 499 (1977) (plurality opin-
ion). Indeed, it has held that the Constitution protects freedom of choice
with respect to childbearing, see, e.g., Roe v. Wade, 410 U.S. 113 (1973);
Griswold v. Connecticut, 381 U.S. 479 (1965), the right of parents to cus-
tody of their biological children, Stanley v. Illinois, 405 U.S. 645 (1972),
and parents’ decision-making authority in matters of child rearing and
education, see, e.g., Wisconsin v. Yoder, 406 U.S. 205 (1972). The denial
of an application for cancellation of removal implicates none of those
rights, and the Mercados point to no authority to suggest that the Constitu-
tion provides them with a fundamental right to reside in the United States
simply because other members of their family are citizens or lawful per-
manent residents.